UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to [] Commission file number 000-51988 BLACK HAWK EXPLORATION (Name of small business issuer in its charter) Nevada Applied For (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27-0670160 1174 Manito NW, PO Box 363, Fox Island WA (Address of principal executive offices) (Zip Code) Issuer’s telephone number (253) 973-7135 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Nil Nil 1 Securities registered pursuant to Section 12(g) of the Act: Common Shares, par value $0.001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of a specified date within 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.) Our common shares are currently publicly traded on the OTC BB exchange under the symbol BHWX.Based on the last sale price of our shares of $0.17, our aggregate market value is $10,669,492. State the number of shares outstanding of each of the issuer’s classes of equity stock, as of the latest practicable date. 62,761,721 common shares issued and outstanding as of December 15, 2010. Transitional Small Business Disclosure Format (Check one):Yes o;No x. Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox 2 PART I Item 1.Description of Business. This annual report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our company’s or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this annual report, the terms “we”, “us”, “our”, and “Black Hawk” mean Black Hawk Exploration unless otherwise indicated. Corporate History We were incorporated in the State of Nevada on April 14, 2005.We are engaged in the acquisition and exploration of mining properties.We maintain our statutory registered agent’s office at 9360 W.Flamingo #110-158 Las Vegas, NV 89147 and our business office is located at 1174 Manitou Dr., PO Box 363, Fox Island, WA 98333. Other than as set out herein, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. 3 Our Current Business We are an exploration stage resource company, and are primarily engaged in the exploration for and development in the properties in which we have acquired interests.Black Hawk Exploration is a diversified energy and metals exploration company focused on identifying and exploring strategic high value properties and developing new prospective projects globally. Black Hawk Exploration will establish wholly owned corporate identities in multiple strategic minerals, high value commodities, and rare earth projects. On December 8th, 2009 the Company formed a wholly owned Nevada subsidiary, Golden Black Hawk, Inc. Dun Glen Property On December 10, 2009, (the “Effective Date”), the Company entered into a property interest purchase option agreement (the “Option Agreement”) with HuntMountain Resources, Inc. (“HuntMountain”), a public company that has the option right to acquire 100% interestin a total of 73 mining claims in Pershing County, Nevada (the “Dun Glen Property”). The Option Agreement entitles the Company to acquire undivided legal and beneficial interests of up to 75% in the Property free and clear of all liens, charges and claims of others.Considerations for the Option Agreement are as follows: ● An initial payment of $50,000 (paid) and issuance of 250,000 restricted shares of common stock on the effective date.The common shares were issued on February 23, 2010. ● An additional payment of $25,000 is due and issuance of 100,000 restricted common shares on or before December 10th, 2010, the first year anniversary of the signing of the agreement. The 100,000 restricted shares have yet to be issued. ● A further payment of $25,000 is due on or before December 10th, 2011, the second anniversary of the agreement. ● Development expenditures on the property of not less than $700,000 on or before the fourth anniversary of the effective date of the agreement. The Company must also pay third parties $72,500 in 2011 and each year thereafter as part of their option agreements with HuntMountain, for which the Company assumed responsibility as part of the Option Agreement. As of August 31, 2010, the Company incurred $325,000 of acquisition costs related to the mineral right of the Dun Glen Property.Management does not consider any impairment of the assets necessary as of August 31, 2010. 4 In May 10th, 2010 the Company announced the addition of 30 additional Dun Glen claims covering approximately 600 adjacent acres. In April of 2010 Black Hawks wholly owned subsidiary Golden Black Hawk authorized an initial budget of $50,000 for further development of the Dun Glen Mining claims. Permittingfor an exploratory drill program was requested in April of 2010 and Black Hawk received authorization from the US Bureau of Land Management to commence effective early July.Black Hawk Exploration filed the required Reclamation Bond and currently is scheduling Phase 2 exploration targeted for late July. Subject to funds available Black Hawk Exploration plans on increasing research and development over the next twelve months ending August 31, 2011. Clayton Valley Property In August 2009 the Company formed a wholly owned Nevada subsidiary, Blue Lithium Energy Inc. (“Blue Lithium”). Blue Lithium will initially acquire, explore and develop a portfolio of strategic Lithium properties in the United States and Canada. On September 30, 2009 Black Hawk announced its Clayton Valley, Nevada claims acquisition, also referred to as its BMP claims. Black Hawk’s 1,120 acre site is located in the lithium rich Clayton Valley which is the home of the largest lithium brine production facility in the U.S. The Chemetall Foote facility has produced in excess of 50 million Kg of lithium to date and is scaled to produce 1.2 million Kg a year. The American Institute of Mining estimates the mineral resource of the Clayton Valley to be 750 million Kg of lithium. The lithium brine deposits are located at depths of a few hundred meters and can be extracted in an environmentally friendly manner. During the mid-to late 1970’s the U.S. Geological Survey (USGS) evaluated Lithium deposits and resources around the world. During the course of the program they drilled 22 holes in Nevada and Arizona. Initial drilling was in Clayton Valley (one of these drill sites was on Black Hawk claims adjacent to Chemetall Foote) to evaluate the known continental-brines.USGS holes drilled in the new target areahad 1.3 and 1.7 ppm Lithium in the brines that were intersected plus 287 and 364 ppm lithium in the sediments. These are within the range of values that could be indicative for lithium brines in the target area. The area the Company is currently evaluating has a geologic and topographic setting that is similar. The Company has drilled 1 exploratory well which incurred lithium assays indications from 65 feet to total depth of 520 feet. A well defined Lithium aquafer reflecting commercial values was not found and additional exploration of the leases will be evaluated The Company renewed the Clayton Valley leases for future exploration.We hold title to 56 placer mineral claims over a 1,120 acre site. The mineral claims give us the right to all of the minerals which can be claimed by placer claims underlyingthe land on which the claims have been staked. We began exploration on our property in September 2009. 5 In March of 2010, Blue Lithium completed its primary drill program on its Clayton Valley claims. Former Claims Effective November 14, 2007 we entered into a formal option agreement with Perry English for Rubicon Minerals Corp. and Precambrian Ventures Ltd (collectively the “Optionor”) pursuant to which we may earn up to a 100% interest in the Optionor’s NWT project located in the Northwest Territories, Canada. Under the terms of the agreement, we can earn a 100% interest by paying the Optionor $86,000 cash (completed) and issuing 50,000 shares on signing (completed) and paying an additional $95,000 cash and issuing 100,000 shares over the next three years.The Optionor will retain a 2% net smelter royalty (“NSR”) of which 1% can be purchased by us for $1,000,000 at any time.In August 2008, we discontinued our pursuit of the North West Territories property.We did not make the annual payment required to keep the property in good standing under the option agreement. In August 2007, we acquired a 100% interest in the Lucky Emma Uranium claims, (“Wyoming Claims”), located in the recording district of Lander, Wyoming.Pursuant to an Asset Purchase Agreement between us and Maria Regina Caeli Management Corp (the “Seller), we paid $20,000 and issued 50,000 shares to the Seller for a 100% interest in the Wyoming Claims.In August 2008, we discontinued our pursuit of the Wyoming property.We did not make the annual payment to the State of Nevada in order to keep the property in good standing. On July 13, 2007, we signed a formal option agreement with Perry English (English) for Rubicon Minerals Corp. pursuant to which we may earn up to a 100% interest in English’s Sand Lake North project located in Ontario, Canada. Under the terms of the agreement, we can earn a 100% interest by paying English $44,000 cash (completed) and issuing 25,000 shares on signing (completed) and paying an additional $88,000 cash and issuing 75,000 shares and incurring $700,000 in exploration expenditures over the next two years.English will retain a 2% net smelter royalty (“NSR”) of which 1% can be purchased by us for $1,000,000 at any time.In August 2008, we discontinued our pursuit of the Sand Lake North property.We did not make the annual payment required to keep the property in good standing under the option agreement. On June 15, 2007 we entered into an option agreement with Firestone Ventures to acquire the Alberta Sun Uranium project. The Alberta Sun uranium property (covering over 200,000 acres) is characterized by easy access across southern Alberta rangeland.Results of initial fieldwork on the project include scintillometer readings of up to 1250 cps (counts per second), visible alteration, shale beds and abundant hematite and carbonaceous material within sandstone.Composite grab samples of isolated organic debris material returned up to 7640 ppm uranium (0.).Grab rock samples (sandstone) from a separate area 40 km southeast returned 57 to 150 ppm uranium.Elevated vanadium, molybdenum, arsenic, and lead values, important indicators of sandstone-hosted uranium, occur at both areas. 6 A 2,384 line kilometer electromagnetic and magnetic airborne survey over four priority areas has been completed.TerraNotes Ltd. of Edmonton is carrying out initial analysis of the survey to be followed by sophisticated modeling of the dataset which should delineate high-priority areas for drilling.In, March 2008 we discontinued our pursuit of this property and terminated the Alberta Sun option. In 2005 the Company under the management of former President, Garrett Ainsworth acquired a 100% undivided right, title and interest in and to 3 mineral claims comprising 942 hectares located 15 kilometers south of the Golden Bear Mine and 73 km northwest of the town of Telegraph Creek, British Columbia, Canada. In order to acquire the claims, our former President, Garrett Ainsworth paid $2,000 to Mr. Peter Burjoski, the vendor of the property, in an arm’s length transaction. On August 21, 2005 we reimbursed Mr. Ainsworth for the purchase. In addition, on December 19, 2005, our President, Garret Ainsworth staked an additional 410 hectares of property contiguous with the Samotua Property. This property is called the Bandit claims. In May 2006 ourformer President, Garrett Ainsworth staked another approximately 400 hectares of property contiguous with the Bandit claim.In 2008 we discontinued our pursuit of this property. Employees Currently there are no full time or part-time employees of our company (other than our directors and officers who, at present, have not signed employment or consulting agreements with us). We do not expect any material changes in the number of employees over the next 12 month period (although we may enter into employment or consulting agreements with our officer or directors). We do and will continue to outsource contract employment as needed. However, if we are successful in our initial and any subsequent drilling programs we may retain additional employees. Purchase or Sale of Equipment We do not intend to purchase any significant equipment over the next twelve months ending August 31, 2011. Competition The Lithium, Gold and Silver industries are fragmented. We compete with other exploration companies looking for these minerals. We are one of the smallest exploration companies. We are an infinitely small participant in the Lithium, Gold and Silver explorationmarket. While we compete with other exploration companies, there is no competition for the exploration or removal of Lithium, Gold and Silver from our properties. Readily available Lithium markets exist in Canada and around the world for the sale of Lithium. Gold and Silver markets exist internationally in all areas of the world for the purchase and sale of Gold and Silver. As the international demand for battery-powered devices steadily increases, the Global demand for our potential lithium production will focus the investment communities spotlight on Black Hawk and its Clayton Valley holdings. The Chemetall Foote Minerals facility at their Clayton Valley Silver Peak Mine, located in close proximity to our Blue Lithium Clayton Valley holdings, has been continually producing lithium utilizing brines from shallow 300 ft to 800 ft wells for almost 45 years (1965). As the price of Gold and Silver continues to increase and demand for our potential Gold and Silver production increases, we will focus the investment communities spotlight on Black Hawk Exploration, Golden BlackHhawk, Inc. and its Dun Glen Claims. 7 Government Regulations and Supervision Our mineral exploration program will be subject to the rules of the Bureau of Land Management (BLM). Site permitting will be done utilizing the Bureau of Land Management’s (BLM) Notice Level process. This provides for permitting less then 5 acres of disturbance for exploration on mineral properties which is more than sufficient for Black Hawks current program. Most typically the entire Notice Level Permitting (NLP) is approved / accepted in 3 to 4 weeks. Once the NLP is submitted the BLM has 15 days to review and issue their comments and/or approval. The submission of Black Hawk’s NLP will describe our ownership, intended exploration program, planned disturbance, and reclamation plans. The reclamation program for the NLP requires bonding based on a prescribed BLM formula. The bonding process will utilize the Nevada Division of Mining Statewide Bonding Pool. Black Hawk’s Board of Directors have approved $50,000 in funding for the program submitted by Black Hawk Exploration’s geologists Dun Glen Auger drill program and expect the Dun Glen andClayton Valley exploration and permitting process to continue through 2011. Black Hawk has received BLM approval to commence additional drill programs November 10th, 2010. The Company has retained JBR Environmental Consultants to prepare a Plan of Operations (POO) and Reclamation for Dun Glen. RISK FACTORS Much of the information included in this current report includes or is based upon estimates, projections or other “forward looking statements”.Such forward looking statements include any projections or estimates made by us and our management in connection with our business operations.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other “forward looking statements” involve various risks and uncertainties as outlined below.We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other “forward looking statements”. 8 Our common shares are considered speculative during the development of our new business operations.Prospective investors should consider carefully the risk factors set out below. We need to continue as a going concern if our business is to succeed, if we do not we will go out of business. Our independent accountant’s report to our audited consolidated financial statements for the year ended August 31, 2010, indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern. Such factors identified in the report are our accumulated deficit since inception, our failure to attain profitable operations and our dependence upon obtaining adequate additional financing to pay our liabilities. If we are not able to continue as a going concern, it is likely investors will lose their investments. Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. The expenditures to be made by us in the exploration of the mineral claim may not result in the discovery of mineral deposits. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. If the results of our exploration do not reveal viable commercial mineralization, we may decide to abandon our claim and acquire new claims for new exploration. The acquisition of additional claims will be dependent upon us possessing capital resources at the time in order to purchase such claims. If no funding is available, we may be forced to abandon our operations. If we do not obtain additional financing, our business will fail. Our current operating funds are less than necessary to complete all intended exploration of the property, and therefore we will need to obtain additional financing in order to complete our business plan. As of August 31, 2010, we had cash in the amount of $60,420.We currently have minimal operations at our Dun Glen Claims and we have no income. 9 Our business plan calls for significant expenses in connection with the exploration of the Dun Glen and Clayton Valley properties. We currently have sufficient funds to conduct continued exploration on the properties but may require additional financing in order to determine whether the properties contains economic mineralization. We will also require additional financing if the costs of the exploration of the property are greater than anticipated. We will require additional financing to sustain our business operations if we are not successful in earning revenues once exploration is complete. We do not currently have any firm arrangements for financing and we can provide no assurance to investors that we will be able to find such additional financing if required. Obtaining additional financing would be subject to a number of factors, including the market prices for lithium, oil and gas, copper, silver and gold, investor acceptance of our property, other mineral opportunities and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. The most likely source of future funds presently available to us is through the additionalsale of equity capital. Any sale of share capital will result in dilution to existing shareholders. The only other anticipated alternative for the financing of further exploration would be our sale of a partial interest in the property to a third party in exchange for cash or exploration expenditures, which is not presently contemplated. Because we have commenced limited business operations, we face a high risk of business failure. We have commenced limited exploration on our properties. Accordingly, we have no way to evaluate the likelihood that our business will be successful. We were incorporated on April 14, 2005 and have been involved primarily in organizational activities and the acquisition of our mineral property. We have not earned any revenues as of the date of this prospectus. Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from development of the mineral claims and the production of minerals from the claims, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. 10 We lack an operating history and we expect to have losses in the future. We have not started our proposed business operations, except for the preliminary acquisition of mining claims, or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our ability to achieve and maintain profitability and positive cash flow is dependent upon the following: o Our ability to locate a profitable mineral property; o Our ability to generate revenues; and o Our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral properties. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. The payment of such liabilities may have a material adverse effect on our financial position. Because we are small and do not have much capital, we must limit our exploration and consequently may not find mineralized material. If we do not find mineralized material, we will cease operations. Because we are small and do not have much capital, we must limit our exploration. Because we may have to limit our exploration, we may not find mineralized material, although our mineral claims may contain mineralized material. If we do not find mineralized material, we will cease operations. If we become subject to onerous government regulation or other legal uncertainties, our business will be negatively affected. There are several governmental regulations that materially restrict mineral property exploration and development. Under the rules of the BLM, to engage in certain types of exploration will require work permits, the posting of bonds, and the performance of remediation work for any physical disturbance to the land. While these current laws do not affect our current exploration plans, if we proceed to commence drilling operations on the mineral claims, we will incur modest regulatory compliance costs. In addition, the legal and regulatory environment that pertains to the exploration of rare earth minerals is uncertain and may change. Uncertainty and new regulations could increase our costs of doing business and prevent us from exploring for Lithium Brine. The growth of demand for Lithium may also be significantly slowed. This could delay growth in potential demand for and limit our ability to generate revenues. In addition to new laws and regulations being adopted, existing laws may be applied to mining that have not as yet been applied. These new laws may increase our cost of doing business with the result that our financial condition and operating results may be harmed. 11 We may not have access to all of the supplies and materials we need to begin exploration that could cause us to delay or suspend operations. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as explosives, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials after this offering is complete. If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. Because of the speculative nature of exploration of mineral properties, there is no assurance that our exploration activities will result in the discovery of new commercially exploitable quantities of minerals. We plan to continue exploration on our mineral claims. The search for valuable minerals as a business is extremely risky. We can provide investors with no assurance that additional exploration on our properties will establish that additional commercially exploitable Lithium Brine exist on our properties. Problems such as unusual or unexpected geological formations or other variable conditions are involved in exploration and often result in exploration efforts being unsuccessful. The additional potential problems include, but are not limited to, unanticipated problems relating to exploration and attendant additional costs and expenses that may exceed current estimates. These risks may result in us being unable to establish the presence of additional commercial quantities of Lithium, Gold and Silver on our mineral claims with the result that our ability to fund future exploration activities may be impeded. Because the SEC imposes additional sales practice requirements on brokers who deal in our shares that are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty in reselling your shares and may cause the price of the shares to decline. Our shares qualify as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934, which imposes additional sales practice requirements on broker/dealers who sell our securities in this offering or in the aftermarket. In particular, prior to selling a penny stock, broker/dealers must give the prospective customer a risk disclosure document that: contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; contains a description of the broker/dealers’ duties to the customer and of the rights and remedies available to the customer with respect to violations of such duties or other requirements of Federal securities laws; contains a brief, clear, narrative description of a dealer market, including “bid” and “ask” prices for penny stocks and the significance of the spread between the bid and ask prices; contains the toll free telephone number for inquiries on disciplinary actions established pursuant to section 15(A)(i); defines significant terms used in the disclosure document or in the conduct of trading in penny stocks; and contains such other information, and is in such form (including language, type size, and format), as the SEC requires by rule or regulation. Further, for sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement before making a sale to you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. 12 We have no known Lithium reserves and we cannot guarantee we will find any Lithium or if we find Lithium, that production will be profitable. We have no known Lithium reserves.We have not identified any Lithium on the property and we cannot guarantee that we will ever find any Lithium.We did rely upon expert advice in selecting the property for the exploration. If we cannot find Lithium or it is not economical to recover, we will have to cease operations. We have no known Gold and Silver reserves but sampling has indicated we have grossrevenue estimates of up to $650,000 at current market prices butwe cannot guarantee we will processany Gold and Silver or if we find additional Gold and Silver, that production will be profitable. We have minimal gold and silver known estimated inferred reserves.We haveidentified gold and silver on the property but we cannot guarantee that we will ever find any additional gold and silver.We did rely upon expert advice in selecting the property for the exploration. If we cannot find additional gold and silver or it is not economical to recover, we will have to cease operations. Rain and snow may make the road leading to our property impassable.This will delay our proposed exploration operations and could prevent us from working. While we plan to conduct our exploration year round, it is possible that snow or rain could cause roads leading to our claims to be impassable.When roads are impassable, we are unable to work. Our lithium properties are located in high desert area of Nevada and could be subject to Snow and Flooding. Our Dun Glen Claims are located at 5,000 to 7,000 feet above sea level and access is limited in the late fall to mid- spring time periods. Because we are small and do not have much capital, we must limit our exploration and consequently may not find mineralized material.If we do not find mineralized material, we will cease operations. Because we are small and do not have much capital, we must limit our exploration. Because we may have to limit our exploration, we may not find additional mineralized material, although our property may contain mineralized material.If we do not find additionalmineralized material, we will cease operations. 13 As we face intense competition in the mining industry, we will have to compete with our competitors for financing and for qualified managerial and technical employees. The mining industry is intensely competitive in all of its phases. Competition includes large established mining companies with substantial capabilities and with greater financial and technical resources than we have. As a result of this competition, we may be unable to acquire additional attractive claims or financing on terms we consider acceptable. We also compete with other mining companies in the recruitment and retention of qualified managerial and technical employees. If we are unable to successfully compete for financing or for qualified employees, our exploration and development programs may be slowed down or suspended. Trading of our stock may be restricted by the SEC’s Penny Stock Regulations which may limit a stockholder’s ability to buy and sell our stock. The U.S. Securities and Exchange Commission has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”.The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in and limit the marketability of, our common stock. 14 We do not expect to declare or pay any dividends. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Anti-Takeover Provisions We do not currently have a shareholder rights plan or any anti-takeover provisions in our By-laws.Without any anti-takeover provisions, there is no deterrent for a take-over of our company, which may result in a change in our management and directors. Our By-laws contain provisions indemnifying our officer and directors against all costs, charges and expenses incurred by them. Our By-laws contain provisions with respect to the indemnification of our officer and directors against all costs, charges and expenses, including an amount paid to settle an action or satisfy a judgment, actually and reasonably incurred by him, including an amount paid to settle an action or satisfy a judgment in a civil, criminal or administrative action or proceeding to which he is made a party by reason of his being or having been one of our directors or officer. Volatility of Stock Price. Our common shares are currently publicly traded on the OTC BB exchange under the symbol BHWX.In the future, the trading price of our common shares may be subject to continued wide fluctuations.Trading prices of the common shares may fluctuate in response to a number of factors, many of which will be beyond our control.In addition, the stock market in general, and the market for software technology companies in particular, has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of such companies.Market and industry factors may adversely affect the market price of the common shares, regardless of our operating performance. In the past, following periods of volatility in the market price of a company’s securities, securities class-action litigation has often been instituted.Such litigation, if instituted, could result in substantial costs and a diversion of management’s attention and resources. Item 2.Description of Property. Location and Access Clayton Valley Lithium Claims The BMP placer mining claims are located approximately 24 air miles southwest of Tonopah, Nevada.Tonopah is 290 highway miles southeast of Reno, Nevada and 214 highway miles northwest of Las Vegas Nevada.The claims are in the Clayton Valley within the Silver Peak mining district. 15 Access to the claims is via 52 miles of paved U.S. and Nevada State highways from Tonopah leading to 4 miles of improved gravel roads within Clayton Valley which cross the center of the claims.Sources of power and water are available less than 3 miles from the claims.Labor and supplies are available at Tonopah, Las Vegas or Reno which are local and regional mining and supply centers. The mineral claims are located in section 30, T1S/R40E, MDBM. Dun Glen Gold and Silver Claims The Dun Glen mining claims are located approximately 18.5 air miles southwest of Winnemucca, Nevada.Winnemucca is 149 highway miles northeast of Reno, Nevada and 500 highway miles northeast of Las Vegas Nevada.The claims are on Auld Lang Syne peak area in the vicinity of the old abandoned Dun Glen town site within the Sierra mining district. Access to the claims is via 25.6 miles of paved U.S. and Nevada State highways from Winnemucca leading to 9.7 miles of county improved and maintained gravel roads fromthe Dun Glen exit which cross the boundary of the claims.Sources of water are available on the property.Power is available at the intersection of the county road and State Highway at the foot of the mountain.Labor and supplies are available at Winnemucca, Elko, Tonopah, Las Vegas and Reno which are local and regional mining and supply centers. The mineral claims are located in sections 1, 2, 11-12, and 14 T33N/R36E Mount Diablo Meridian. Item 3.Legal Proceedings. We know of no material, active or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation.There are no proceedings in which any of our directors, officer or affiliates, or any registered beneficial shareholder are an adverse party or has a material interest adverse to us. Item 4.Submissions of Matters to a Vote of Security Holders. There were no matters submitted to a vote of our security holders either through solicitation of proxies or otherwise in the fourth quarter of the fiscal year ended August 31, 2010. 16 Item 5.Market for Common Equity and Related Stockholder Matters. Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “BHWX”. On May 7, 2007, our Board of Directors approved a ten (10) for one (1) forward stock split of our authorized, issued and outstanding shares of common stock.We amended our Articles of Incorporation by the filing of a Certificate of Change with the Nevada Secretary of State wherein we stated that our Corporation will issue ten (10) shares for every one (1) share of common stock issued and outstanding immediately prior to the effective date of the forward stock split. The change in our Articles of Incorporation was effected with the Nevada Secretary of State on April 6, 2007. As a result, our authorized capital has increased from 30,000,000 to 300,000,000 shares of common stock with a par value of $0.001 each.We issued ten (10) shares of common stock in exchange for every one (1) share of common stock issued and outstanding.This increased our issued and outstanding share capital from 5,747,000 shares of common stock to 57,470,000 shares of common stock. As of December 15, 2010 there were in excess of 8,000 shareholders and 62,761,721 shares outstanding. On October 19, 2009 Black Hawk announced that it had entered into an equity financing agreement for up to $1,000,000 from private investors (of which $600,000 has been drawn as of August 31, 2010). Under the terms of the agreement, Black Hawk has the right to call upon funds as needed, with actual funding subject to the sole discretion and approval of the investors.Black Hawk has received its first tranche which will be used for additional claim evaluations and operating expenses. Black Hawk may draw up to $1,000,000 in total by issuing units consisting of one share of its common stock at $0.85 US and one common stock purchase warrant exercisable for the purchase of one additional share of common stock at $1.05 for the first 12 months and $1.25 if exercised by the end of the second year. The securities to be issued under the agreement have not been registered under the Securities Act of 1933 and may not be offered or sold in the United States absent a registration or an applicable exemption from the registration requirements. All of our issued and outstanding shares can be sold pursuant to Rule 144 of the Securities Act of 1933. We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future.Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. Recent Sales of Unregistered Securities On October 20, 2006 we sold 2,000,000 post-split shares to one investor at a price of $0.10 for proceeds of $20,000. 17 On May 30, 2007, we closed a private placement of 571,428 common shares for gross proceeds of $400,000. On August 6, 2009 we closed a private placement of 600,000 common shares at $0.10 for proceeds of $60,000. On October 16, 2009 we closed a private placement of 64,706 common shares at a price of $0.85 for proceeds of $55,000. On November 20, 2009 the Company received a first tranche of $200,000 under a “Share Issuance Agreement” that provides the Company with up to $1,000,000.The agreement is to issue common shares at a price of $0.85 upon receipt of funds and to issue a warrant for the like number of shares priced at $1.05 for the first year and $1.25 if exercised in the second year. On October 19, 2010 we closed a private placement of 2,272,728 common shares at a price of $0.22 for proceeds of $500,000. Equity Compensation Plan Information We currently do not have any stock option or equity plans. Item 6. Selected Financial Data Not required Item 7.Management’s Discussion and Analysis or Plan of Operation. Overview You should read the following discussion of our financial condition and results of operations together with the consolidated audited financial statements and the notes to consolidated audited financial statements included elsewhere in this filing prepared in accordance with accounting principles generally accepted in the United States.This discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those anticipated in these forward-looking statements. Plan of Operations Cash Requirements On October 19, 2009 Black Hawk announced that it had entered into an equity financing agreement for up to $1,000,000 from private investors. Under the terms of the agreement, Black Hawk has the right to call upon funds as needed.Black Hawk has received its first tranche which will be used for additional claim evaluations and operating expenses. Black Hawk may draw up to $1,000,000 in total by issuing units consisting of one share of its common stock at $0.85 US and one common stock purchase warrant exercisable for the purchase of one additional share of common stock at $1.05 for the first 12 months and $1.25 if exercised by the end of the second year. The securities to be issued under the agreement have not been registered under the Securities Act of 1933 and may not be offered or sold in the United States absent a registration or an applicable exemption from the registration requirements. 18 On November 2, 2009, the Company announced plans to advance the Blue Lithium 56 claim 1,120 acre land position in the Clayton Valley, Esmeralda County Nevada.Hunsaker, Inc., consulting geologists to Black Hawk have recommended an initial drill program for Lithium bearing brines. The brines are expected to occur between 600 and 800 feet based on the 1980’s U.S. Geological Survey work completed in the 1980’s by the U.S. Geological Survey and the nearby producing wells at the Chemetall-Foote Silver Peak operation also in Clayton Valley. Drilling costs are estimated to be $30 a foot and the drill program is designed to identify the depth of the Brines, Lithium concentration, chemical characteristics and the geologic/aquifer settings. On November 20, 2009 the Company received the first draw down of $200,000 from the financing commitment The Company has received $600,000 total draw to date and still has $400,000 available if needed, subject to new terms to be mutually agreed upon at the time of draw down. On October 19, 2010 the Company issued 2,272,728 shares of its common stock previously registered on a Form S-l to investors at $0.22 per share for aggregate proceeds of $500,000. The Company also entered into an original issue discount senior secured promissory notes of $600,000 face value and a $500,000 original discount amount to the same investors.The investors also received Series A Warrants to acquire 15,000,000 shares of the Company’s common stock at $0.22 per share for a period of 30 months from the date of issuance and Series B Warrants to acquire 2,272,728 shares of the Company’s common stock at $0.22 per share for a period of 5 years from the date of issuance. Over the next twelve months we intend to use funds to expand on the exploration and development of our mineral properties, as follows: Estimated Funding Required During the Next Twelve Months General and Administrative $ Operations: Future property acquisitions Working Capital Total $ 19 Financial Condition, Liquidity and Capital Resources Since inception on April 14, 2005, we have been engaged in exploration and acquisition of mineral properties. Our principal capital resources have been acquired throughthe issuance of common stock. At August 31, 2010, we had a working capital of $47,620. At August 31, 2010, our total assets of $410,591 which consists of cash of $60,420 and mineral property cost of $350,171. This compares with our assets at August 31, 2009 of $50,200, which consisted of cash of $13,000, prepaid expenses of $33,500 and mineral property costs of $3,700. At August 31, 2010, our total liabilities were $12,800, compared to our liabilities of $-0- as at August 31, 2009.We have had no revenues from inception. Results of Operations. We posted losses of $706,839 for the year ending August 31, 2010 compared to losses of $66,879 for the year ended August 31, 2009, and losses of $1,402,939 since inception to August 31, 2010. During the year ended August 31, 2010, mineral development expenses increased from $1,300 to $236,563 from the year ended August 31, 2009 as we began exploration and development of our mineral property.General and administrative expenses increased from $65,579 to $470,276 during the same period due to the increased development of mineral properties. Operating expenses for the year ending August 31, 2010 were $706,839 compared to the year ending August 31, 2009 that were $66,879. Product Research and Development Our business plan is focused on the long-term exploration and development of our mineral properties once acquired. Purchase of Significant Equipment We did not purchase any significant equipment during the year ended August 31, 2010 and do not intend to purchase any significant equipment over the twelve months ending August 31, 2011. Employees Currently there are no full time or part-time employees of our company (other than our directors and officer who, at present, have not signed employment or consulting agreements with us). We do not expect any material changes in the number of employees over the next 12 month period (although we may enter into employment or consulting agreements with our officer or directors). We do and will continue to outsource contract employment as needed. However, if we are successful in our initial and any subsequent drilling programs we may retain additional employees. 20 Going Concern Due to our being an exploration stage company and not having generated revenues, our auditors included an explanatory paragraph in their report regarding concerns about our ability to continue as a going concern in the consolidated financial statements for the year ended August 31, 2010.Our consolidated financial statements contain additional note disclosures describing the circumstances that lead to this disclosure. The continuation of our business is dependent upon us raising additional financial support.The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders.Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Recently Issued Accounting Standards Black Hawk does not expect the adoption of recently issued accounting pronouncements to have a significant impact on Black Hawk’s results of operations, financial position or cash flow. APPLICATION OF CRITICAL ACCOUNTING POLICIES Our financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States.Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management’s application of accounting policies.We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our consolidated financial statements is critical to an understanding of our financials. We have historically incurred losses, and through August 31, 2010 have incurred losses of $1,402,939 since our inception.During this period, we have successfully raised $1,189,300 from ourS-1 offering and subsequent private placements. Because of these historical losses, we will require additional working capital to develop our business operations. We intend to raise additional working capital through private placements.There are no assurances that we will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financingand/or bank financing necessary to support our working capital requirements. To the extent that funds generated from operations, our S-1 public offerings and/or bank financing are insufficient, we will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to us. If adequate working capital is not available we may not increase our operations. 21 These conditions raise substantial doubt about our ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should we be unable to continue as a going concern. Item 8.Financial Statements. Our consolidated financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following consolidated financial statements are filed as part of this annual report: Report of Independent Registered Public Accounting Firm, dated December 3,2010 Consolidated Balance Sheets as at August 31, 2010 and 2009 Consolidated Statements of Operations for each of the years ended August 31, 2010 and 2009 and the period from April 14, 2005 (inception) to August 31, 2010 Consolidated Statements of Stockholders’ Equity for the years ended August 31, 2010 and 2009 and for the period from April 14, 2005 (inception) to August 31, 2010 Consolidated Statements of Cash Flows for each of the years ended August 31, 2010 and 2009 and the period fromApril 14, 2005(inception) to August 31, 2010. Notes to the Consolidated Financial Statements 22 Report of Independent Registered Public Accounting Firm To the Board of Directors of Black Hawk Exploration (An Exploration Stage Company) Fox Island, WA We have audited the accompanying consolidated balance sheets of Black Hawk Exploration (the “Company”) as of August 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended, and for the period from April 14, 2005 (inception) through August 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Black Hawk Exploration as of August 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended and for the period from April 14, 2005 (inception) through August 31, 2010 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the consolidated financial statements, the Company’s absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2011 raise substantial doubt about its ability to continue as a going concern. The 2010 consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. LBB & Associates Ltd., LLP Houston, Texas December 3, 2010 23 BLACK HAWK EXPLORATION (An Exploration Stage Company) Consolidated Balance Sheets August 31, August 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - Total Current Assets OTHER ASSETS Mineral properties Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $
